Citation Nr: 1233066	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral cervical radiculopathy of the upper extremities (claimed as a bilateral wrist condition). 

2.  Entitlement to service connection for a bilateral hip disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for a bilateral ankle disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a bilateral elbow disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for a left shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  Entitlement to an initial disability rating greater than 0 percent for bilateral pes planus with plantar fasciitis.

7.  Entitlement to an initial disability rating greater than 0 percent for right lower extremity compartment syndrome (shin splints).

8.  Entitlement to an initial disability rating greater than 0 percent for left lower extremity compartment syndrome (shin splints).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from March 1988 to March 2008.  He was awarded the Combat Action Ribbon and Combat Infantryman Badge for his service in Iraq and Panama. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2012, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for bilateral radiculopathy / sciatica of the lower extremities was withdrawn by the Veteran in August 2010.  See 38 C.F.R. § 20.204 (2011).  However, the Veteran again raised the issue of service connection for bilateral radiculopathy / sciatica of the lower extremities at the May 2012 Travel Board hearing.  At this time, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  

The Board is adjudicating the issue of service connection for bilateral cervical radiculopathy of the upper extremities (claimed as a bilateral wrist condition). However, the Board is remanding all remaining issues to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  


FINDING OF FACT

There is probative medical and lay evidence of record establishing that the Veteran has chronic bilateral cervical radiculopathy of the upper extremities that began during his military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has bilateral cervical radiculopathy of the upper extremities that was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With regard to the bilateral wrist radiculopathy claim being granted, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of a VCAA letter for the Benefits Delivery at Discharge (BDD) Program dated in September 2007.  Regardless, with regard to the bilateral wrist radiculopathy issue being granted, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the claim, any error is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Service Connection for a Bilateral Wrist Condition

The Veteran contends that he has pain and numbness that radiates from his forearm to his wrist and fingers.  He dates the onset of this condition to his military service.  He asserts he was diagnosed with carpal tunnel syndrome of the wrists during service.  He states that his duties for his miliary occupational specialty (MOS) as a helicopter pilot impacted his wrists.  Both during and after service, at times he has worn a wrist brace.  See November 2007 claim; May 2008 Notice of Disagreement (NOD); December 2007 pre-discharge examination.  

Upon review of the evidence of record, the Board grants the appeal for service connection for bilateral cervical radiculopathy of the upper extremities (claimed as a bilateral wrist condition).  The evidence not only demonstrates the Veteran had this chronic condition as part of degenerative disc disease of the cervical spine during service, but also that he has the same chronic condition post-service. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

As mentioned, the first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, TRICARE Womack Army Medical Center records dated from 2009 to 2012 confirm a diagnosis of bilateral upper extremity cervical radiculopathy radiating to the arms and wrists.  The Veteran receives periodic steroid injections for his pain and numbness.  Thus, the Veteran has a current bilateral wrist condition.   

Consequently, the determinative issue is whether his current bilateral upper extremity cervical radiculopathy is somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Service treatment records (STRs) document complaints of neck pain radiating to the arms and hands.  In March 2007 an in-service rheumatology evaluation diagnosed possible carpal tunnel syndrome due to numbness to both wrists.  In September 2007 an in-service magnetic resonance imaging (MRI) report assessed minimal disc space narrowing at C5-6 and C7-8.  (Based on this report, the Veteran has already been service-connected by the RO for cervical spine degenerative disc disease).  At the December 2007 retirement examination, the Veteran reported bilateral wrist pain and bilateral carpal tunnel syndrome, although no diagnosis was rendered upon examination of the wrists.  At a separate December 2007 in-service pre-discharge examination, the Veteran stated that he experienced intermittent bilateral wrist pain, weakness, stiffness, aching, cramping, and burning, elicited by physical activity and relieved by rest.  He reported on occasion wearing a wrist brace on both wrists.  No pathology (including no carpal tunnel syndrome) was found by the examiner.  

Post-service, with regard to chronicity, the Veteran continued to credibly report bilateral wrist pain and numbness.  See e.g., May 2008 NOD.  More importantly, TRICARE Womack Army Medical Center records dated from 2009 to 2012 confirm a diagnosis of upper extremity cervical radiculopathy radiating to the arms and wrists.  See also September 2010 MRI of the cervical spine (diagnosing degenerative disc disease, disc protrusion, and stenosis of the cervical spine).  The Veteran receives periodic steroid injections for his pain and numbness.  

In summary, the Veteran's complaints and treatment in service and immediately post-service reflect more than an "isolated" finding of bilateral upper extremity cervical radiculopathy from cervical disc disease, thereby revealing a chronic condition requiring repeated treatment.  38 C.F.R. § 3.303(b).  The Veteran is also competent to report symptoms of bilateral wrist pain and numbness during and after his military service.  Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159(a)(2). The Veteran has credibly reported that he has experienced bilateral wrist pain and numbness over the years.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  It is noteworthy that some chronic conditions are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  In the present case, the Veteran's bilateral cervical radiculopathy of the upper extremities is a chronic condition, essentially diagnosed by way of cervical disc disease both in-service and post-service.  The Board also emphasizes that medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral cervical radiculopathy of the upper extremities (claimed as a bilateral wrist condition).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not express an opinion as to the severity of the bilateral cervical radiculopathy of the upper extremities for the purpose of assigning disability ratings, as the RO will undertake this decision on implementation of this action. 



ORDER

Service connection for bilateral cervical radiculopathy of the upper extremities (claimed as a bilateral wrist condition) is granted.  


REMAND

With regard to the remaining service connection and higher initial rating issues, the Board finds that additional development of the evidence is required.

First, the RO has already secured TRICARE Womack Army Medical Center records dated through April 2012.  TRICARE is a federal program operated by the Department of Defense for retirees and dependents.  In this regard, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). In short, if the Veteran has received additional relevant TRICARE treatment after April 2012, these records must be secured.    

Second, the Veteran must be scheduled for a VA examination to rate the current extent and severity of his service-connected (1) bilateral pes planus with plantar fasciitis disorder and (2) bilateral lower extremity compartment syndrome (shin splint) disorder.  His last VA examination for his service-connected disabilities was in August 2008, over four years ago.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran continues to assert that his service-connected foot disabilities have worsened.  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected foot disabilities.

Third, the Veteran must be scheduled for a VA Persian Gulf examination to obtain a medical opinion concerning the existence of left shoulder, bilateral hip, bilateral elbow, and bilateral ankle disorders, as well as the etiology of any such joint disorders on the basis of in-service incurrence.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  At present, no definitive pathology has been found for these particular joints, despite the Veteran's contention that both during and after his Persian Gulf service in 2003 and 2004, he has experienced pain in these particular joints.  See November 2007 claim; May 2008 NOD; December 2007 in-service pre-discharge examination. 

During his Persian Gulf service, he reports exposure to environmental pesticides, vehicle exhaust fumes, JP-8 fuels, and sand / dust particles.  See April 2004 STR post-deployment examination.  Thus, since the Veteran served in the Persian Gulf, the issue is raised whether his joint pain is due to a chronic disability pattern resulting from an undiagnosed illness or from a diagnosable but medically unexplained multi-symptom illness of unknown etiology.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i), (ii).  Finally, his DD Form 214s and his service records confirm his MOS as an infantryman and a helicopter pilot, as well as his participation in parachute-jump training.  These positions entailed 150-200 jumps, marching, running, rigorous physical training, and various field and airborne operations.  He served for over 20 years in these capacities. The physical impact of his in-service duties must also be considered and discussed by the VA examiner.  
  
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must secure relevant TRICARE records dated after April 2012 from any such facility that may have treated the Veteran (such as Womack Army Medical Center) and associate those documents with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the Veteran must be notified.

2.  After securing the above TRICARE treatment records and any other additional evidence, the RO/AMC must schedule the Veteran for a VA examination to ascertain the current severity of his service-connected bilateral pes planus with plantar fasciitis disorder and his bilateral lower extremity compartment syndrome (shin splint) disorder.  The purpose of this examination is to determine the current nature and extent of his bilateral foot and shin disabilities, their effect on his occupational and social functioning, and their impact on his daily activities.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  Finally, the claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:

(a) For both feet, the examiner must provide a diagnosis for each disease or injury of the feet noted on examination, to include a bilateral pes planus with plantar fasciitis disorder and a bilateral lower extremity compartment syndrome (shin splint) disorder.  

(b) For the service-connected pes planus with plantar fasciitis disorder, the examiner must indicate whether there is the following symptomatology:

(i) mild symptoms relieved by a built-up shoe or arch support; or

(ii) unilateral or bilateral disability that is moderate, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet; or 

(iii) severe disability, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or

(iv) bilateral pes planus that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.   

(c) For the service-connected bilateral lower extremity compartment syndrome (shin splint) disorder, the examiner must indicate whether there is the following symptomatology:

(i) malunion of the tibia and fibula with slight knee or ankle disability; or 

(ii) malunion of the tibia and fibula with moderate knee or ankle disability;

(iii) malunion of the tibia and fibula with marked knee or ankle disability; or

(iv) nonunion of the tibia or fibula with loose motion requiring a brace.

(d) For both feet, the examiner must indicate the effect of the service-connected disabilities on the Veteran's occupational and social functioning and his ordinary activities of daily life.  

3.  After securing the above TRICARE treatment records and any other additional evidence, the RO/AMC must schedule the Veteran for a VA Persian Gulf examination by an appropriate clinician to determine the diagnosis and etiology of any left shoulder, bilateral hip, bilateral elbow, and bilateral ankle disorders.  The purpose of this examination is to determine whether any of these alleged joint disorders are related to service.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES AND CONSIDERATIONS: 

(a) The RO/AMC must provide the VA examiner with the pertinent FACT SHEET for Persian Gulfs claims, which can be found in VBA Training Letter (TL) 10-01 (February 4, 2010).  The VA examiner must indicate whether he or she reviewed this FACT SHEET.  

(b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

(c) The examiner must answer whether Veteran's disability pattern from left shoulder, bilateral hip, bilateral elbow, and bilateral ankle joint pain is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?  Please consider each joint separately.  

(d) If the examiner determines that the Veteran's disability pattern from left shoulder, bilateral hip, bilateral elbow, and bilateral ankle joint pain is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then an additional medical opinion must be provided.  The examiner must opine whether it is "at least as likely as not" (meaning 50 percent or more probable) that any left shoulder, bilateral hip, bilateral elbow, or bilateral ankle disorder is related to service, including the assumed environmental Persian Gulf hazards, which were experienced by the Veteran during service in Southwest Asia in 2003 and 2004.  The examiner must also discuss the impact of the Veteran's MOS as an infantryman and a helicopter pilot, as well as his participation in parachute-jump trainings on his joints. These positions entailed 150-200 jumps, marching, running, rigorous physical training, and various field and airborne operations.  He served for over 20 years in these capacities.

(e) In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence: At an April 2004 STR post-deployment examination the Veteran reported swollen, stiff, and painful joints and muscles.  The post-deployment examination also mentioned exposure to environmental pesticides, vehicle exhaust fumes, JP-8 fuels, and sand / dust particles during his Persian Gulf service.  STRs document that in July 2005 the Veteran was treated for right elbow cellulitis.  In March 2007 an STR rheumatology evaluation noted arthralgias in multiple joints including the shoulders, ever since an anthrax vaccination in 2003.  Laboratory results revealed a positive rheumatic factor.  Possible generalized arthritis syndrome was assessed.  At his December 2007 STR retirement examination, the Veteran reported chronic multiple joint pain, to include in the elbows and shoulders.  A subsequent December 2007 in-service pre-discharge examination did not reveal any objective pathology in the left shoulder, both hips, both elbows, and both ankles.  X-rays were unremarkable.  

(f) Post-service, an August 2008 VA ankle examination revealed normal ankles.  Post-service, the Veteran has submitted lay statements and hearing testimony asserting continuing left shoulder, bilateral hip, bilateral elbow, and bilateral ankle joint pain.  

(g) As to the ankles, the examiner must consider whether the Veteran has a bilateral ankle disorder that is separate and distinct from the already service-connected foot disorders.  That is, the Veteran is already service-connected for a bilateral pes planus with plantar fasciitis disorder and a bilateral lower extremity compartment syndrome (shin splint) disorder.

4. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection and increased rating claims.  FOR THE SERVICE CONNECTION CLAIMS, THE RO/AMC MUST CONSIDER THE PROVISIONS OF 38 U.S.C. 1117 AND 38 C.F.R. 3.317 FOR PERSIAN GULF DISORDERS.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


